Chiee Justice Steele
delivered the opinion of the court:
The action was begun in the county court of Hinsdale county. After service of summons, and before time for answer, defendant Lumsden filed a motion, supported by affidavit, to change the place of trial. The motion was denied. Thereafter the defendant Lumsden voluntarily appeared and went to trial, without objection. The other defendants entered a general appearance by filing a demurrer to *473the complaint, and afterwards filed an answer. Upon, the trial, the court rendered judgment against the defendants. The defendants appealed to the district court. The district court dismissed the appeal, and the cause was remanded to the county court. Thereafter the defendants, except J. J. Lumsden, filed in the county court a motion to set aside the judgment rendered against them. The motion was supported by affidavit, and resisted by counter-affidavits. The motion to set aside thejudgment was denied. The cause is brought here for review by writ of error.
There is no bill of exceptions. Upon the authority of Phoenix Indemnity Co. v. Greger, 39 Colo. 193, the judgment must be affirmed as to all the defendants. Affirmed.
Mr. Justice G-abbert and Mr. Justice Hill concur.